                       IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO
                                  ______________________


CLYBERT ZUNIE,

               Plaintiff,

       vs.                                                           No. 18-cv-1219 WJ/SCY

ALEX M. AZAR, II, SECRETARY OF
THE U.S. DEPARTMENT OF HEALTH
AND HUMAN SERVICES,

               Defendant.

                       MEMORANDUM OPINION AND ORDER
                    GRANTING DEFENDANT’S MOTION TO DISMISS

       THIS MATTER is before the Court on Defendant’s Motion to Dismiss Plaintiff’s First

Amended Complaint (Doc. 32.) This Court previously dismissed Plaintiff’s initial Complaint and

granted him leave to file an amended complaint to remedy the defects in his pleading. (Doc. 28.)

Defendant now moves for dismissal of the First Amended Complaint (“FAC”) (Doc. 29), alleging

that Plaintiff has not cured those fatal flaws. Have reviewed the parties’ pleadings and considered

the applicable law, the Court finds that Defendant’s motion is well-taken and is, therefore,

GRANTED.

                                        BACKGROUND

       This is an employment case wherein Plaintiff alleges that he was subjected to sex-based

discrimination and retaliation.    (Doc. 29 ¶ 1.)     Plaintiff was employed as an Emergency

Management Specialist (GS-11) and was the only male in his department, the location of which is

unknown, as Plaintiff did not state where he worked in his FAC. (Id. ¶¶ 7,8.) Plaintiff alleges that
he was subjected to a hostile work environment by a “new supervisor,” although he declined to

identify the supervisor by name. (Id. ¶ 9.)

        In his initial Complaint, Plaintiff failed to specify facts regarding what mistreatment he

was subject to and how the treatment was discriminatory. In his FAC, Plaintiff alleges that he was

ignored in meetings, subjected to derogatory comments, and mocked. (Id. ¶¶ 10, 12, 14.) He

further asserts that he was assigned extra duties and denied training. (Id. ¶¶ 11, 13.) He also

alleges that he was not given any praise for his performance and that on one occasion his supervisor

physically assaulted him, grabbing him by the arm and yelling at Plaintiff that he would be fired.

(Id. ¶¶ 14, 15.) Plaintiff offers a general allegation tacked on to each claim that none of the female

employees (which, according to Plaintiff’s FAC, is all other employees) were subjected to similar

mistreatment. (See generally id.)

        Defendant argues that none of Plaintiff’s allegations state a plausible claim that he was

mistreated because of his sex, nor that he was terminated in retaliation for reporting the alleged

mistreatment. Defendant now moves for dismissal of both of Plaintiff’s claims. (Doc. 32.)

                                            DISCUSSION

        I.      Legal Standard under Federal Rule of Civil Procedure 12(b)(6)

        To survive a motion to dismiss under Rule 12(b)(6), the complaint “must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 570

(2007)). “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id.

(citing Twombly, 550 U.S. at 556). Complaints which are nothing more than “a formulaic

recitation of the elements of a cause of action will not do.” Twombly, 550 U.S. at 555. Although



                                                   2
a court must accept all the complaint’s factual allegations as true, the same is not true of legal

conclusions, including legal conclusions couched as factual allegations. Id. at 555–56.

        Accordingly, “in ruling on a motion to dismiss, a court should disregard all conclusory

statements of law and consider whether the remaining specific factual allegations, if assumed to

be true, plausibly suggest the defendant is liable.” Kan. Penn Gaming, LLC v. Collins, 656 F.3d

1210, 1214 (10th Cir. 2011). In deciding whether the plaintiff has adequately stated a claim for

relief, we view “the totality of the circumstances as alleged in the complaint in the light most

favorable to [the plaintiff].” Jones v. Hunt, 410 F.3d 1221, 1229 (10th Cir. 2005). The key

question is whether a plaintiff has nudged his or her claim “across the line from conceivable to

plausible.” Twombly, 550 U.S. at 570.

       II.     Plaintiff Has Failed to State Plausible Claims.

               A.      Sex Discrimination

       Plaintiff’s first claim is for sex discrimination. He alleges not only was he discriminated

against in the terms and conditions of his employment, but also that he was subjected to a hostile

work environment. (Doc. 29 ¶¶ 22–25.) Defendant challenges this claim as based on vague and

conclusory allegations and because the allegations do not give rise to the inference that the

(unnamed) supervisor was driven by an impermissible motive. As such, Defendant argues,

Plaintiff failed to state a prima facie case for discrimination.

       The keystone of a sex discrimination claim is establishing that Plaintiff’s “sex was a

determining factor in the challenged decision.” Aquilino v. Univ. of Kan., 83 F. Supp. 2d 1248,

1254 (D. Kan. 2000) (citing Greene v. Safeway Stores, Inc., 98 F.3d 554, 557 (10th Cir. 1996)).

Plaintiff may prove a violation “either by direct evidence of discrimination or by following the

burden-shifting framework of McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).” Khalik



                                                   3
v. United Air Lines, 671 F.3d 1188, 1192 (10th Cir. 2012) (internal citation omitted). McDonnell

Douglas is a burden shifting framework which first requires the plaintiff to first prove a prima

facie case of discrimination. Id. To establish a prima facie case, Plaintiff must establish that his

“employer took adverse employment action against [him] based on [his] sex.” Hiatt v. Colo.

Seminary, 858 F.3d 1307, 1316 (10th Cir. 2017) (emphasis added).

       Additionally, to prevail on a hostile work environment theory sex discrimination claim,

Plaintiff must show that (1) he was subjected to sex based harassment and that (2) the harassment

was sufficiently severe and pervasive “such that it altered the terms or conditions of her

employment and created an abusive working environment.” Morris v. City of Colo. Springs, 666

F.3d 654, 663 (10th Cir. 2012). To state a plausible claim for sex-based harassment under Title

VII, Plaintiff must show “that [he] was the object of harassment because of [his] gender.” Chavez

v. New Mexico, 397 F.3d 826, 833 (10th Cir. 2005) (emphasis in original) (citing Penry v. Fed.

Home Loan Bank, 155 F.3d 1257, 1261 (10th Cir. 1998)). Harassment alone, however pervasive

and severe, is not enough to sustain a sex discrimination claim. Id.

       Plaintiff responds to Defendant’s Motion by citing Swierkiewicz v. Sorema N.A., 534 U.S.

506, 510–11 (2002), for the proposition that he is not required to prove a prima facie case to survive

a motion to dismiss and by arguing that the FAC gives Defendant “fair notice” of Plaintiff’s claims.

(Doc. 34 at 3.) But Swierkiewicz was decided years before the United States Supreme Court’s

decisions in Twombly and Iqbal rejected mere notice pleading. What is more, the Tenth Circuit

has reevaluated Swierkiewicz in light of Twombly/Iqbal and held that while a Plaintiff need not

establish a prima facie case to survive a 12(b)(6) motion to dismiss, the elements of a cause of

action “help to determine whether Plaintiff has set forth a plausible claim.” Khalik v. United Air

Lines, 671 F.3d 1188, 1192 (10th Cir. 2012) (internal citation omitted); see also id. at 1193 (“while



                                                  4
Plaintiff is not required to set forth a prima facie case for each element, she is required to set forth

plausible claims”).

        Even assuming Plaintiff’s factual allegations to be true and viewing them in the light most

favorable to Plaintiff, nothing in the FAC allows the Court to infer improper sex-based animus

against Plaintiff. While his allegations certainly describe an unpleasant working environment,

those allegations are not enough to sustain a sex-based discrimination/hostile work environment

claim. See Stahl v. Sun Microsystems, Inc., 19 F. 3d 533, 538 (10th Cir. 1994) (“If the nature of

an employee’s environment, however unpleasant, is not due to [his] gender, [plaintiff] has not been

the victim of sex discrimination as a result of that environment.”) Plaintiff essentially asks the

Court to assume that because he was the only man in his department and he was subjected to

mistreatment, sex discrimination must have occurred since it did not happen to any of the women

who worked there. But Plaintiff asks the Court to do too much with too little in terms of factual

allegations.   Even after being allowed to amend, Plaintiff offers no facts other than the

mistreatment itself to suggest impermissible motive on Defendant’s part. Again, noticeably

missing here is any link between the supervisor’s conduct and Plaintiff’s gender—without which

there can be no hostile environment claim. (See Doc. 28.) As this Court has already explained,

“[t]he supervisor could just as easily have yelled at Plaintiff because he did a poor job or even

because he is not a likeable sort of guy, both of which do not constitute instances of

discrimination.” (Id. at 6.)

        Therefore, the Court concludes that Plaintiff has failed to state a claim for sex

discrimination.




                                                   5
       B.      Retaliation

       Plaintiff also makes a claim for retaliation. Defendant argues that this claim fails because

Defendant has not plausibly pleaded that he engaged in protected opposition. (Doc. 32 at 5.)

       Title VII prohibits employers from retaliating against an employee for opposing “any

practice made an unlawful employment practice.” 42 U.S.C. § 2000e-3(a). To state a prima facie

claim for retaliation, Plaintiff must plead facts that plausibly show 1) he engaged in “protected

opposition to discrimination” or “protected conduct,” 2) he was subject to materially adverse

action or action that a reasonable employee would consider materially adverse, and 3) a causal

connection existed between the protected activity and the materially adverse action. Argo v. Blue

Cross and Blue Shield of Kan., Inc., 452 F.3d 1193, 1202 (10th Cir. 2006). The elements of a

prima facie claim for retaliation are illustrative, but not conclusive, in determining whether

Plaintiff has sufficiently pleaded his claim. See Khalik, 671 F.3d at 1192 (internal citation

omitted).

       “Protected opposition can range from filing formal charges to voicing informal complaints

to superiors.” Fye v. Oklahoma Corp. Commission, 516 F.3d 1217, 1218 (10th Cir. 2008) (citation

omitted). Importantly, Plaintiff need not establish the illegality of the allegedly discriminatory

action, only that “when [he] engaged in protected opposition, [he] had a reasonable good-faith

belief that the opposed behavior was discriminatory.” Hertz v. Luzenac Am., Inc., 370 F.3d 1014,

1016 (10th Cir. 2004). Accordingly, “[a] meritorious retaliation claim will stand even if the

underlying discrimination claim fails.” Sanchez v. Denver Pub. Sch., 164 F.3d 527, 533 (10th Cir.

1998). That said, opposition to an employer’s conduct is protected only if it is opposition to a

“practice made an unlawful employment practice” by Title VII. Petersen v. Utah Dept. of

Corrections, 301 F.3d 1182, 1188 (10th Cir. 2002) (“to oppose plain vanilla rude and unfair



                                                6
conduct . . . is not to oppose conduct made an unlawful practice by [Title VII].”) (internal quotation

marks omitted).

       Having had his retaliation claim rejected by this Court once before, Plaintiff attempts to

cure his vague reference to a report by asserting that he reported “the assault and the discriminatory

treatment” to Security. (Compare Doc. 1 ¶¶ 12–13 with Doc. 29 ¶¶ 16–17.) He argues that this

allegation is now sufficient to state a claim for retaliation. But Plaintiff’s formulaic recitation

referencing “discriminatory treatment” is not enough to make his retaliation claim plausible. There

are no factual allegations that would allow the Court to infer that Plaintiff’s report to security was

based on his sex. Because the FAC does not plausibly state that Plaintiff’s report was based on

his sex, it cannot be said to be protected opposition within the meaning of Title VII. See Anderson

v. Acad. Sch. Dist. 20, 122 F. App’x 912, 916 (10th Cir. 2004) (“a vague reference to

discrimination and harassment without any indication that this misconduct was motivated by race

(or another category protected by Title VII) does not constitute protected activity and will not

support a retaliation claim”).

       Accordingly, the Court finds that Plaintiff has failed to state a claim for retaliation.

                                          CONCLUSION

       Plaintiff’s FAC does not remedy the fatal defects that warranted dismissal of his initial

Complaint. The FAC fails to state claims for sex discrimination and retaliation. Accordingly,

Defendant’s Motion to Dismiss is GRANTED.               Plaintiff’s claims are DISMISSED with

prejudice.

       IT IS SO ORDERED.

                                               _________________________________________
                                               CHIEF UNITED STATES DISTRICT JUDGE




                                                  7
